UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2592



MCC SPECIAL PURPOSE CORPORATION I,

                                              Plaintiff - Appellee,

          versus


DEBORAH S. KOLODNER,

                                              Defendant - Appellant,

          and


MAURICE C. WILSON; CARTER MEDICAL SERVICES OF
MARYLAND, INCORPORATED, d/b/a Plaza Therapy;
PLAZA APPLIANCES,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
1201)

Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Deborah S. Kolodner, Appellant Pro Se. Sean Francis O’Hagan Murphy,
MCGUIRE, WOODS, BATTLE & BOOTHE, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Deborah S. Kolodner appeals the district court’s order grant-

ing a monetary judgment against her in favor of the Appellee. The

judgment was based on a settlement agreement, to which Kolodner was

a party. We have reviewed the record and the district court’s order

and find no reversible error. Accordingly, we affirm. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2